Stephens, J.
1. This being an action to recover damages for personal injuries alleged to have been sustained by the plaintiff from slipping and falling on a greasy floor on the defendant’s premises, and alleged to have been caused by the negligence of the defendant in failing to exercise due care to keep his premises reasonably safe for persons lawfully coming upon them, since the plaintiff did not allege and claim any damages for loss of time from work, and there was no evidence that the plaintiff had lost time from work, it was error for the court to charge the jury that if the evidence showed that the plaintiff did lose tifne from work due to the injury, and consequently lost money, and if the evidence showed with reasonable certainty the sum of money lost, the plaintiff could recover for such loss, if he was otherwise entitled to recover. Western & Atlantic R. Co. v. Palillo, 99 Ga. 97 (24 S. E. 958).
2. It is unnecessary to pass upon the other assignments of error, which relate only to exceptions to expressions contained in the charge of the court; which are not likely to occur upon another trial.

Judgment reversed.


Jenkins, P. J., and Sutton, J., concur.